UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2012 Schooner Fund Class A (SCNAX) Class I (SCNIX) Schooner Global Absolute Return Fund (SARIX) Investment Advisor Schooner Investment Group, LLC 676 East Swedesford Road Suite 130 Wayne, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 9 INVESTMENT HIGHLIGHTS 11 SCHOONER FUND SCHEDULE OF INVESTMENTS 17 SCHEDULE OF OPTIONS WRITTEN 23 SCHOONER GLOBAL ABSOLUTE RETURN FUND SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT 24 SCHEDULE OF OPEN FUTURES CONTRACTS 25 SCHEDULE OF OPEN SWAP CONTRACTS 27 STATEMENTS OF ASSETS AND LIABILITIES 28 STATEMENTS OF OPERATIONS 30 STATEMENTS OF CHANGES IN NET ASSETS 32 FINANCIAL HIGHLIGHTS 34 NOTES TO FINANCIAL STATEMENTS 40 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 58 NOTICE OF PRIVACY POLICY & PRACTICES 62 ADDITIONAL INFORMATION 63 Schooner Fund (SCNAX) Semi-Annual Shareholder Letter Dear Fellow Shareholders, For the six month period ended November 30, 2012, the Fund returned -0.63% (SCNAX).Although this loss is small for the period, we don’t like losing.Yet we certainly prefer it to the portfolio gutting losses that can occur quite suddenly.It was a challenging environment for the Fund, and as always, we maintained very robust and active hedges throughout the period with a focus on capital preservation.We always use an assortment of hedging strategies/tools in varying volatility environments to construct portfolios with asymmetric return profiles and strive for the best possible risk adjusted setups that focus on capital preservation.The activity surrounding the transitioning from a neutral/expensive volatility pricing environment to a cheap volatility pricing environment ultimately accounted for the underperformance for the period. The Fund made that transition during the past 6 month period, with the preferred hedging strategy moving away from an actively managed single name covered call strategy.The primary hedging vehicle has transitioned to utilizing index related puts.The current composition of the portfolio is a highly diversified, sector weighted, mostly outright large cap U.S. stocks and convertible securities with an overlay of actively managed puts.This is not the first time the Schooner team has managed portfolios in a similar environment.We have experience trading all of these strategies in all types of volatility environments over the last 20 years. A great deal of our efforts are spent understanding the players in the volatility market, what their motivations and needs are, and how this translates to volatility pricing and the opportunity to effectively and efficiently use options as hedging tools.The past year has seen a number of changes in the options marketplace, both in participants and market structure.Yield starved harvesters and enhancers (investors seeking higher yields), coupled with the parade of new products has in aggregate resulted in changes that can be broadly characterized as implied volatility dampening (suppressive of option prices).The benefit of this phenomenon is that it allows for some excellent risk adjusted hedging opportunities. We are directionally long the equity market and have positive gamma (the equity derivative term for convexity).Simply put that means big moves (regardless of direction) are great, medium moves are ok, and flattish moves tend to be a drag on performance.With this profile we are long realized volatility, the single most important factor in performance relative to our net stock exposure is how much the market actually moves.The implied volatility is the price that we pay to have this position.If realized volatility is greater than implied volatility we should outperform to our pure net long exposure.We want to buy cheap options and subsequently experience high realized volatility that may allow us to capture asymmetric returns.We believe the current characteristics of the portfolio make the Fund an attractive diversifier for investors. The current return profile of the Fund is designed with a focus on maintaining principal while preparing for what we believe to be an inevitable global catalyst, whether that be the bottleneck rush to the exit or the politicians singing Kumbaya as the “fiscal cliff” and European debt crisis are solved.We expect that following any resolution, positive or negative, we would begin an upward shift of our net long exposure (likely to the 60% range) giving the Fund a bit more exposure in equity, yet maintain our long gamma profile as our primary hedging mechanism until there is a meaningful change in the supply/demand dynamics within the volatility markets. 3 As you know, at Schooner we are not “perma” anything, bull or bear, but simply strive to use our volatility based trading strategies to deliver superior risk-adjusted returns.The strategies employed by Schooner are designed with the goal of lowering portfolio volatility and lowering risk, while offering upside capture potential.2013 will undoubtedly create many opportunities and challenges for equity investors.We look forward to serving our shareholders.Thank you for your ongoing trust and confidence. Sincerely, Greg Levinson Portfolio Manager Cumulative 11.30.12 Annualized 11.30.12 Since Since *Inception 8.29.08 YTD 3 YR Inception* 1 YR 3 YR Inception* Without Maximum Sales Charge Schooner Fund (SCNAX) 2.18% 15.76% 26.68% 3.27% 5.00% 5.72% Morningstar Long/Short Category 3.14% 2.94% -2.48% 2.97% 0.97% -0.59% S&P 500 14.96% 37.67% 21.45% 16.13% 11.25% 4.67% With 4.75% Maximum Sales Charge Schooner Fund (SCNAX) -2.69% 10.26% 20.64% -1.64% 3.31% 4.51% Gross Expense Ratio: SCNAX 1.99%, Net Expense Ratio: SCNAX 2.02%, Expense Cap: SCNAX 1.99%, The Advisor has contractually agreed to waive fees through September 28, 2022.The net expense ratio includes dividends and interest expense, acquired fund fees and expenses & the recoupment of previously waived expenses, thus the net expense ratio could be higher than the gross expense ratio.The Advisor has agreed to waive its management fees and/or to reimburse expenses of the Fund to ensure that total Annual Fund Operating Expense Cap (exclusive of taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends on short positions, acquired fund fees and expenses and extraordinary or non-recurring expenses, such as litigation) do not exceed 1.99% of the Fund’s average annual net assets, at least through September 28, 2022 and for an indefinite period thereafter. Performance data current to the most recent month end, contact your financial professional or call Schooner Funds at 1-866-724-5997.The performance data contained within this material represents past performance, which does not guarantee future results.The return and principal value of an investment will fluctuate, so that shares, when redeemed, may be worth more or less than the original cost.The Fund’s current performance may be higher or lower and is subject to substantial changes.Performance figures assume that all distributions are reinvested.Performance quoted without sales charges would be reduced if sales charges were applied.Total return is based on net change in NAV assuming reinvestment of distributions.Performance without the sales charge does not reflect the current maximum sales charge of 4.75%.Had the sales charge been included, the Fund’s returns would have been lower. 4 Max 9.1.08 - 11.30.12 Annualized Std Best Worst Sharpe Drawdown Source Morningstar Direct Return % Dev % Qtr % Qtr % Beta Alpha Ratio % Schooner Fund (SCNAX) -7.63 -19.41 Morningstar Long/Short Category -0.30 -8.51 -2.64 -0.02 -18.08 S&P 500 -21.94 -41.82 Opinions expressed in this letter are those of the Advisor, are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk; principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.The Fund may hold restricted securities purchased through private placements.Such securities can be difficult to sell without experiencing delays or additional costs.Covered calls may limit the upside potential of a security and puts may obligate a purchase of a security in unfavorable market conditions. Diversification does not assure a profit or protect against loss in a declining market. Alpha is a measure of performance on a risk-adjusted basis.Alpha takes the volatility (price risk) of a mutual fund and compares its risk-adjusted performance to a benchmark index.The excess return of the fund relative to the return of the benchmark index is a fund’s alpha. Beta is a measure of the systematic risk of a portfolio in comparison to the market as a whole.It is defined as the correlation between the excess returns of the portfolio and the excess returns of the market benchmark index multiplied by the annualized volatility of the portfolio divided by the annualized volatility of the benchmark index. Convexity is a measure of the curvature in the relationship between market returns and Fund returns.Convexity is used as a risk-management tool, and helps to measure and manage the amount of market risk to which a portfolio is exposed. Drawdown is the peak-to-trough decline during a specific record period of an investment, fund or commodity.A drawdown is usually quoted as the percentage between the peak and the trough. Gamma is the rate of change for delta with respect to the underlying assets price. The Sharpe ratio is a ratio developed to measure risk-adjusted performance.The Sharpe ratio tells us whether a portfolio’s returns are due to smart investment decisions or a result of excess risk. Standard deviation is applied to the annual rate of return of an investment to measure the investment’s volatility.Standard deviation is also known as historical volatility and is used by investors as a gauge for the amount of expected volatility. The S&P 500 Total Return Index tracks both the capital gains of the S&P 500 and any cash distributions, such as dividends, and assumes these distributions are reinvested.Looking at an index’s total return displays a more accurate representation of performance.It is not possible to invest directly in an index. The VIX is the ticker symbol for the Chicago Board Options Exchange (CBOE) Volatility Index, which shows the market’s expectation of 30-day volatility.It is constructed using the implied volatilities of a wide range of S&P 500 index options.The VIX is a widely used measure of market risk and is often referred to as the “investor fear gauge.” Each Morningstar category average represents a universe of funds with similar investment objectives. 5 Schooner Global Absolute Return Fund (SARIX) Semi-Annual Shareholder Letter Dear Shareholders: The last six months have certainly been eventful: the Fed announcement in September of a major new round of quantitative easing (QE3), a Presidential election in November, on-going attempts by European policymakers to deal with their debt crises, and at times conflicting news out of China regarding the possibility of a hard (or soft) landing.All have created uncertainty in the financial markets, with periods of euphoria followed by dissipation of that euphoria. As we write this letter, the markets again face uncertainty as the President and Congress attempt to avert the so-called “fiscal cliff”.Receiving less attention, but looming in the background, another potential debt ceiling battle could arise in February or March of 2013.Finally, the Fed has also unveiled QE4 to complement its on-going QE3.Both QE3 and QE4 announcements were precedent-setting, QE3 in its open-ended nature (no pre-defined end date) and QE4 in that, in its announcement, the Fed revealed numerical targets for both unemployment and inflation.Both cases could be seen as attempts by the Fed to establish its “dovish credibility”. The combination of all these policy changes and uncertainties has certainly created a challenging investment environment.We believe that such an environment makes a strong case for diversifying, non-correlated investments, which of course is one of our goals in managing SARIX: to create an investment product with low correlation to the traditional asset classes of long-only stocks and bonds by taking long and short positions in multiple asset classes — equities, fixed income, currencies, commodities, and volatility (VIX) — both in the US and internationally.Indeed, among hedge fund categories, global macro and managed futures investments have historically been among the least correlated to equity markets. Those of you that have followed our Fund closely might have noticed that commodities have been added to our list of asset classes above.Indeed, in September we added a commodities sub-strategy to SARIX.Over the last several years, the Fed and other central banks have embarked on extraordinary efforts to deal with the aftermath of the 2008 financial crisis, the abovementioned QE3 and QE4 being the latest examples.Such accommodative policy has the potential to create inflationary pressures and, in turn, to create dislocations and investment opportunities in inflation-sensitive assets.Commodities, as many of you may know, are extremely sensitive to inflation and inflation shocks.Over the last few years, we have directed much of our research efforts towards understanding commodities, and the culmination of that effort is the sub-strategy that we rolled out live in September.The fact that the roll out coincided with QE3 we believe is fortuitous, and we believe that we will be well positioned to deal with inflation-related dislocations in the future, should they occur. One final event of the last six months: SARIX passed its one-year anniversary on November 7.Our first year has actually been a tough one for global macro and managed futures funds in general.From SARIX inception on November 7, 2011, to November 30, 2012, the HFRX Macro: Systematic Diversified CTA (HFRXSDV) Index returned -7.59%, while the Morningstar Managed Futures Category returned -7.95%.SARIX returned -2.91% over this same period.For the six months ended November 30, 2012 (5/31/12-11/30/12), the HFRXSDV Index returned -7.51%, and the Morningstar Managed Futures Category returned -6.65%.Over this same period, SARIX returned -1.32%. 6 HFRX Macro: Systematic Morningstar BofA ML 3-Month SARIX Diversified CTA Managed Futures U.S. T-Bill Index Inception to Date 11/7/11-11/30/12 -2.91% -7.59% -7.95% 0.09% 1 year 11/30/11-11/30/12 -2.76% -7.42% -7.13% 0.09% Performance reflects a net expense ratio of 2.32% pursuant to the waiver the advisor has contractually agreed to through 9/28/22.Gross annual fund operating expense ratio is 3.49%.This waiver can only be terminated by, or with the consent of the Board of Trustees of the Trust for Professional Managers.For performance data current to the most recent month end, contact your financial professional or call Schooner Funds at 1-866-724-5997.The performance data contained within this material represents past performance, which does not guarantee future results.The return and principal value of an investment will fluctuate, so that shares, when redeemed, may be worth more or less than the original cost.The Fund’s current performance may be higher or lower and is subject to substantial changes.Performance figures assume that all distributions are reinvested. As for why macro and managed futures managers have seemed to encounter so much difficulty in recent times, some have speculated that the frequent interventions by central banks and other government authorities have contributed to “choppiness” in the markets.Many managed futures strategies involve identifying trends or momentum in markets.The interventions, some have argued, have “cut off” trends prematurely, limiting the effectiveness of trend-following and momentum based strategies.In SARIX’s case, momentum signals are part of our models, but we use other signals as well.Part of our outperformance may be explained by avoiding overreliance on trend-following and momentum signals.Furthermore, many managed futures strategies seem to be restricted to futures in equities, fixed income, currencies, and commodities.In addition to these traditional futures asset classes, we also trade volatility (VIX) futures, as mentioned above, as well as ETFs on indexes where no appropriate futures contracts exist, which we believe allows us to exploit additional investment and diversification opportunities.Finally, as we have discussed in other communications, we believe that our active risk management, which adapts to changes in overall volatilities, relative volatilities, and correlations, is an essential part of our strategy and helps manage risk during difficult times.We believe that all of these factors, in combination, differentiate us from other managed futures funds and have the potential to serve investors well in the future. Sincerely, Brian Chen Alec Petro Portfolio Managers Opinions expressed in this letter are those of the Advisor, are subject to change at any time, are not guaranteed and should not be considered investment advice. The Fund will invest in derivatives, including futures, swaps and forward foreign currency contracts, which may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, derivatives are subject to futures risk, swap agreement risk, liquidity risk, interest rate risk and credit risk.Exposure to commodity markets through investments in commodities futures contracts may subject the Fund to greater volatility than investments in traditional securities.Changes in foreign currency exchange rates will affect the value of what 7 the Fund owns and the Fund’s share price.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Short selling involves the risk of potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Fund.Because the Fund invests in ETFs, it is subject additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its NAV, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.This investment may not be suitable for all investors.Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the schedule of investments. Correlation is a statistical measure of how two securities move in relation to each other. The HFRX Macro: Systematic Diversified CTA Index, calculated by Hedge Fund Research, Inc., tracks the performance of systematic macro strategies.Macro strategy managers trade a broad range of strategies in which the investment process is predicated on movements in underlying economic variables and the impact these have on equity, fixed income, hard currency and commodity markets.Systematic diversified strategies have investment processes typically as a function of mathematical, algorithmic, and technical models, with little or no influence of individuals over the portfolio positioning. Each Morningstar category average represents a universe of funds with similar investment objectives.The VIX is a widely used measure of market risk and is often referred to as the “investor fear gauge”.It is not possible to invest directly in an index. 8 SCHOONER FUNDS Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution and service (12b-1) fees and other fund expenses. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Examples are based on investments of $1,000 invested at the beginning of the period and held for the entire period (6/1/12 – 11/30/12) for Schooner Fund Class A and Schooner Global Absolute Return Fund, and for the period (6/22/12 – 11/30/12) for Schooner Fund Class I. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Schooner Fund you will pay a maximum initial sales charge of 4.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which each Fund invests in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Examples. The Examples include, but are not limited to, management fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and assumed rates of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balances or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 SCHOONER FUNDS Expense Examples (Continued) (Unaudited) Schooner Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2012 11/30/2012 6/1/2012–11/30/2012(1) Actual(2) Hypothetical(3) Expenses are equal to the Fund’s annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio is 1.99%. Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $9.95. Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $10.05. Schooner Fund – Class I Beginning Ending Expenses Paid Account Value Account Value During Period 6/22/2012* 11/30/2012 6/22/2012–11/30/2012(1) Actual(2) $ 992.00 Hypothetical(3) * Commencement of operations. Expenses are equal to the Fund’s annualized expense ratio of 1.67%, multiplied by the average account value over the period, multiplied by 158/365 (to reflect the period from June 22, 2012 through November 30, 2012). Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $7.20. Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $7.28. Schooner Global Absolute Return Fund Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2012 11/30/2012 6/1/2012–11/30/2012(1) Actual(2) $ 986.80 Hypothetical(3) Expenses are equal to the Fund’s annualized expense ratio of 2.05%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio is 1.95%. Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $9.71. Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $9.85. 10 SCHOONER FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity, convertible securities and single issuer equity call option securities of U.S. companies with large market capitalizations. The Fund considers companies with large market capitalizations (“large-cap companies”).To be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a three tiered approach, including: 1) manage an equity portfolio of U.S. large-cap companies; 2) sell out-of-the-money single issuer call options against long equity positions; 3) selectively purchase U.S. convertible securities. 4) purchasing and/or selling combinations of index related puts and put spreads and call and call spreads. The Fund’s allocation of portfolio assets as of November 30, 2012 is shown below. Allocation of Portfolio Assets (% of Net Assets) Continued 11 SCHOONER GLOBAL ABSOLUTE RETURN FUND Investment Highlights (Continued) (Unaudited) The Fund’s primary investment objective is capital appreciation while maintaining a low or negative correlation over time with major equity indices.Under normal market conditions, the Fund will invest in, or have exposure to, securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities or derivative instruments with exposure to foreign securities, including emerging markets securities. The Funds’ allocation of portfolio assets as of November 30, 2012 is shown below. Allocation of Portfolio Assets (% of Net Assets) * Valued at the net unrealized appreciation (depreciation). 12 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of November 30, 2012(1) Since Since Inception Inception 1 Year 3 Years (8/29/08) (6/22/12) Class A (with sales charge) (1.64)% 3.31% 4.51% — Class A (without sales charge) 3.27% 5.00% 5.72% — Class I — — — (0.80)% S&P 500 Index 16.13% 11.25% 4.67% 7.18% With sales charge returns reflect the deduction of the current maximum initial sales charge of 4.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 13 SCHOONER GLOBAL ABSOLUTE RETURN FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of November 30, 2012 Since 1 Year (11/7/11)* Schooner Global Absolute Return Fund (2.76)% (2.74)% BofA Merrill Lynch 3 Month Treasury Bill Index 0.09% 0.09% * On November 7, 2011, the Advisor took over management of the Fund following the Fund’s reorganization with the Nakoma Absolute Return Fund. Due to the change in investment advisor, performance information is disclosed for the period after the Advisor began providing advisory services to the Fund (Note 1). Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The BofA Merrill Lynch 3 Month Treasury Bill Index is an unmanaged index that tracks 3 Month U.S. Government Securities. One cannot invest directly in an index. 14 SCHOONER FUNDS Investment Highlights (Continued) (Unaudited) Schooner Fund (Class A) Growth of $10,000 Investment Schooner Fund (Class I) Growth of $1,000,000 Investment 15 SCHOONER FUNDS Investment Highlights (Continued) (Unaudited) Schooner Global Absolute Return Fund Growth of $10,000 Investment * On November 7, 2011, the Advisor took over management of the Fund following the Fund’s reorganization with the Nakoma Absolute Return Fund. Due to the change in investment advisor, performance information is disclosed for the period after the Advisor began providing advisory services to the Fund (Note 1). 16 SCHOONER FUND Schedule of Investments November 30, 2012 (Unaudited) Shares Value COMMON STOCKS 90.80% Amusement, Gambling, and Recreation Industries 0.82% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing 2.58% Coca Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) 1.47% CBS Corp. Comcast Corp. Building Material and Garden Equipment and Supplies Dealers 0.98% Lowe’s Companies, Inc. Chemical Manufacturing 5.75% Abbott Laboratories Bristol-Myers Squibb Co. EI du Pont de Nemours & Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing 11.45% Activision Blizzard, Inc. Agilent Technologies, Inc. Broadcom Corp. Cisco Systems, Inc. Dell, Inc. EMC Corp. (a) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Motorola Solutions, Inc. NetApp, Inc. (a)(b) Northrop Grumman Corp. Raytheon Co. St. Jude Medical, Inc. The accompanying notes are an integral part of these financial statements. 17 SCHOONER FUND Schedule of Investments (Continued) November 30, 2012 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 11.45% (Continued) Texas Instruments, Inc. $ Couriers and Messengers 0.84% FedEx Corp. Credit Intermediation and Related Activities 6.79% American Express Co. Bank Of New York Mellon Corp. BB&T Corp. Fifth Third Bancorp JPMorgan Chase & Co. PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Co. Western Union Co. Data Processing, Hosting and Related Services 0.75% Automatic Data Processing, Inc. Electrical Equipment, Appliance, and Component Manufacturing 0.78% General Electric Co. Food Manufacturing 4.80% Archer-Daniels-Midland Co. ConAgra Foods, Inc. General Mills, Inc. HJ Heinz Co. Kellogg Co. Mondelez International, Inc. Food Services and Drinking Places 0.84% McDonald’s Corp. Insurance Carriers and Related Activities 4.20% Aetna, Inc. Aflac, Inc. MetLife, Inc. Prudential Financial, Inc. UnitedHealth Group, Inc. The accompanying notes are an integral part of these financial statements. 18 SCHOONER FUND Schedule of Investments (Continued) November 30, 2012 (Unaudited) Shares Value Leather and Allied Product Manufacturing 0.90% NIKE, Inc. $ Machinery Manufacturing 3.87% Applied Materials, Inc. Baker Hughes, Inc. Caterpillar, Inc. Dover Corp. National Oilwell Varco, Inc. Management of Companies and Enterprises 1.50% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Nondurable Goods 3.37% Cardinal Health, Inc. Monsanto Co. Procter & Gamble Co. Sysco Corp. Mining (except Oil and Gas) 0.78% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing 4.63% 3M Co. Baxter International, Inc. Becton Dickinson & Co. Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. Miscellaneous Store Retailers 0.61% Staples, Inc. Motion Picture and Sound Recording Industries 0.94% Time Warner, Inc. Oil and Gas Extraction 2.15% Apache Corp. The accompanying notes are an integral part of these financial statements. 19 SCHOONER FUND Schedule of Investments (Continued) November 30, 2012 (Unaudited) Shares Value Oil and Gas Extraction 2.15% (Continued) Hess Corp. $ Marathon Oil Corp. Other Information Services 2.94% Facebook, Inc. (a)(b) Google, Inc. (a) Yahoo!, Inc. (a) Paper Manufacturing 1.60% International Paper Co. Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing 3.39% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Valero Energy Corp. (b) Pipeline Transportation 0.87% Williams Companies, Inc. Professional, Scientific, and Technical Services 0.82% Omnicom Group, Inc. Publishing Industries (except Internet) 3.43% CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. (a) Rail Transportation 0.79% CSX Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 0.91% Charles Schwab Corp. The accompanying notes are an integral part of these financial statements. 20 SCHOONER FUND Schedule of Investments (Continued) November 30, 2012 (Unaudited) Shares Value Support Activities for Mining 0.88% Halliburton Co. $ Telecommunications 4.77% AT&T, Inc. CenturyLink, Inc. DISH Network Corp. (a)(b) Verizon Communications, Inc. Viacom, Inc. Transportation Equipment Manufacturing 3.94% Eaton Corp. PLC Ford Motor Co. General Dynamics Corp. PACCAR, Inc. United Technologies Corp. Utilities 4.15% Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. PG&E Corp. Spectra Energy Corp. Waste Management and Remediation Services 0.87% Waste Management, Inc. Water Transportation 0.64% Carnival Corp. Total Common Stocks (Cost $132,067,657) EXCHANGE-TRADED FUNDS 3.92% Financial Select Sector SPDR Fund Total Exchange-Traded Funds (Cost $5,520,144) The accompanying notes are an integral part of these financial statements. 21 SCHOONER FUND Schedule of Investments (Continued) November 30, 2012 (Unaudited) Shares Value CONVERTIBLE PREFERRED STOCKS 2.68% Oil and Gas Extraction 0.88% Apache Corp. $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities 1.00% AES Trust III Transportation Equipment Manufacturing 0.80% General Motors Co. Total Convertible Preferred Stocks (Cost $4,093,778) Contracts PURCHASED OPTIONS 0.81% Call Options 0.81% SPDR S&P rust Expiration: November, 2012, Exercise Price: $135.00 Expiration: November, 2012, Exercise Price: $136.00 Expiration: November, 2012, Exercise Price: $137.00 Expiration: November, 2012, Exercise Price: $138.00 Expiration: November, 2012, Exercise Price: $139.50 Expiration: November, 2012, Exercise Price: $140.00 Expiration: November, 2012, Exercise Price: $141.00 Expiration: December, 2012, Exercise Price: $140.00 Expiration: December, 2012, Exercise Price: $141.00 Total Purchased Options (Cost $4,819,746) Total Investments (Cost $146,501,325) 98.21% Other Assets in Excess of Liabilities 1.79% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options and may be subject to call options written. See Note 2 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 22 SCHOONER FUND Schedule of Options Written November 30, 2012 (Unaudited) Contracts Value CALL OPTIONS DISH Network Corp. Expiration: December, 2012, Exercise Price: $35.00 $ Facebook, Inc. Expiration: December, 2012, Exercise Price: $22.00 NetApp, Inc. Expiration: December, 2012, Exercise Price: $30.00 Valero Energy Corp. Expiration: December, 2012, Exercise Price: $30.00 Total Options Written (Premiums received $230,160) $ The accompanying notes are an integral part of these financial statements. 23 SCHOONER GLOBAL ABSOLUTE RETURN FUND Schedule of Investments November 30, 2012 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS 82.52% iShares Barclays MBS Bond Fund $ iShares iBoxx Investment Grade Corporate Bond Fund iShares Russell 2000 Growth Index Fund SPDR Barclays Capital International Treasury Bond ETF Vanguard Total Bond Market ETF (a) Total Exchange-Traded Funds (Cost $9,072,163) Total Investments (Cost $9,072,163) 82.52% Other Assets in Excess of Liabilities 17.48% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Schedule of Securities Sold Short November 30, 2012 (Unaudited) Shares Value iShares Russell 2000 Value Index Fund $ Total Securities Sold Short (Proceeds $65,803) $ The accompanying notes are an integral part of these financial statements. 24 SCHOONER GLOBAL ABSOLUTE RETURN FUND Schedule of Open Futures Contracts November 30, 2012 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Sold Value Month (Depreciation) British Pound Currency 8 $ December-12 $ Canadian Dollar Currency 3 December-12 Swiss Franc Currency 21 December-12 ) European Euro Currency 33 December-12 ) Japanese Yen Currency 28 December-12 CBOE Volatility Index 2 March-13 CBOE Volatility Index 4 April-13 CBOE Volatility Index 3 May-13 ) CBOE Volatility Index 2 June-13 ) Russell 2000 Mini 7 December-12 ) Russell 1000 Value Index 11 December-12 ) Soybean Oil Future (b) 19 January-13 WTI Crude Future (b) 8 February-13 ) Cotton No. 2 Future (b) 3 March-13 ) E-Mini Crude Oil (b) 1 February-13 ) E-Mini Natural Gas (b) 1 December-13 Copper Future (b) 7 March-13 ) Heating Oil Future (b) 2 January-13 ) Coffee Future (b) 1 March-13 Wheat Future (b) 12 March-13 Natural Gas Future (b) 16 December-13 Sugar #11 (b) 16 May-13 ) Mini Soybean Future (b) 1 November-13 51 Total Futures Contracts Sold $ $ The accompanying notes are an integral part of these financial statements. 25 SCHOONER GLOBAL ABSOLUTE RETURN FUND Schedule of Open Futures Contracts (Continued) November 30, 2012 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) Australian Dollar Currency 24 $ December-12 $ New Zealand Dollar Currency 34 December-12 ) Norwegian Krone Currency 8 December-12 CBOE Volatility Index 19 December-12 ) CBOE Volatility Index 17 January-13 ) S&P 500 Emini 54 December-12 Russell 1000 Growth Index 11 December-12 US 10 Year Note 3 March-13 US 5 Year Note 6 March-13 US Long Bond 2 March-13 Corn Future (b) 9 September-13 ) Cocoa Future (b) 7 March-13 93 Brent Crude Future (b) 6 February-13 Gold uture (b) 1 February-13 ) Live Cattle Future (b) 2 June-13 ) Lean Hogs Future (b) 15 October-13 Red Wheat Future (b) 12 March-13 ) Palladium Future (b) 4 March-13 10 Gas Oil Future (b) 3 May-13 Soybean Future (b) 4 November-13 ) Silver Future (b) 2 January-13 Soybean Meal Future (b) 15 October-13 ) Gasoline RBOB Future (b) 6 October-13 Mini Gold Future (b) 1 February-13 ) Mini Corn Future (b) 3 September-13 ) Mini Silver Future (b) 2 January-13 ) Total Futures Contracts Purchased $ $ (b) Security held by SARIX Fund Ltd. The accompanying notes are an integral part of these financial statements. 26 SCHOONER GLOBAL ABSOLUTE RETURN FUND Schedule of Open Swap Contracts November 30, 2012 (Unaudited) Number of Interest Termi- Unrealized Contracts Notional Rate nation Appreciation/ Counterparty Reference Entity Purchased Amount Paid Date (Depreciation) Barclays Barclays Capital Capital, Inc. US Aggregate Index (LBUSTRUU2) $ )% 12/1/12 $ Barclays Capital, Inc. Barclays Capital US Aggregate Index (LBUSTRUU3) $ )% 1/1/13 $ ) $ $ The accompanying notes are an integral part of these financial statements. 27 SCHOONER FUNDS Statements of Assets and Liabilities November 30, 2012 (Unaudited) Schooner Global Schooner Absolute Return Fund Fund Assets Investments, at value (cost $146,501,325 and $9,072,163, respectively) $ $ Cash Due from broker — Dividends and interest receivable — Receivable for investments sold Deposits for short sales at broker — Unrealized appreciation on swaps — Receivable for Fund shares sold Other assets Total Assets Liabilities Options written, at value (premiums received $230,160) — Short securities, at value (proceeds $65,803) — Variation margin on futures contracts — Payable for investments purchased Payable for Fund shares redeemed Unrealized depreciation on swaps — Payable to affiliates Payable to Advisor Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Undistributed net realized gain (loss) ) Net unrealized appreciation (depreciation) on: Investments and purchased options Swap contracts — Futures contracts — Securities sold short — ) Written options ) — Net Assets $ $ The accompanying notes are an integral part of these financial statements. 28 SCHOONER FUNDS Statements of Assets and Liabilities (Continued) November 30, 2012 (Unaudited) Schooner Global Schooner Absolute Return Fund Fund Class A Shares Net assets $ $
